[v075908_logo.jpg]




Vistula Communications Services, Inc
Suite 801, 405 Park Avenue
New York, NY 10022






May 16, 2007


Mr. Jack Early
98 Melbourn Rd.
Warwick, RI 02886


Re: Consulting Agreement 
 
Dear Jack:
 
This letter agreement (“Agreement”) is to confirm our agreement in connection
with the engagement of you (referred to in this letter agreement as
“Consultant”) by Vistula Communications Services, Inc. (the “Company”). The
parties to this Agreement agree as follows:
 
1.             Services. Subject to the terms and conditions of this Agreement,
the Company hereby engages Consultant to serve as the Company’s Chief Operating
Officer, reporting to the Chief Executive Officer of the Company. In this
capacity, Consultant will manage all operations of the Company with particular
emphasis on assisting the launch of the Company’s distribution relationship with
Northamber plc and undertake such other services on behalf of the Company as
shall be agreed from time to time by the Company and Consultant (the
“Services”). Consultant shall devote his full business and professional time,
attention, energy, loyalty, and skill to performance of the Services and shall
perform such executive or administrative tasks and responsibilities in
connection with the performance of Services as may be reasonably requested from
time to time by the Company’s Chief Executive Officer; provided, however, that
notwithstanding anything to the contrary in this Agreement or in the
Confidentiality Agreement (as defined below) executed by the Consultant,
Consultant shall be permitted to serve as a director of Narrangansett Brewing
Company during the term of this Agreement. Consultant shall provide the Company
with such information relating to the performance of the Services as the Company
shall reasonably request from time to time and shall execute the Company’s
standard form of Confidentiality and Non-Competition Agreement (the
“Confidentiality Agreement”). Consultant shall primarily perform the Services in
the United States but may be required to travel to the United Kingdom and other
countries outside the United States in connection with the performance of the
Services if deemed necessary in the reasonable determination of the Chief
Executive Officer of the Company.
 

--------------------------------------------------------------------------------


2.             Compensation; Expenses.
 
2.1.          Fees. In consideration for the performance of the Services, the
Company shall pay to Consultant an initial fee of $15,000 for Services performed
during the period from the date of this Agreement through May 31, 2007 which
shall be payable on June 1, 2007 and additional fees at the rate of $10,000 per
month which shall be payable in arrears in bi-monthly instalments on the dates
on which the Company makes its payroll payments during the term of this
Agreement. The fees payable by the Company to Consultant hereunder shall be
payable by wire transfer to a bank account designated by Consultant.
Notwithstanding anything to the contrary herein, the payment of such fees shall
not affect Consultant’s right to receive director fees in his capacity as a
director of the Company.
 
2.2          Option. In addition to the payment of fees to Consultant pursuant
to Section 2.1, the Company shall grant to Consultant a non-statutory option
(the “Option”) to purchase 250,000 shares of common stock of the Company
(“Common Stock”) promptly following execution of this Agreement. The exercise
price of the Option shall be the fair market value of the Common Stock of the
Company on the date of grant. The Option shall be exercisable for a period of
five (5) years from the date of grant and shall vest and become exercisable for
150,000 shares of Common Stock on December 31, 2007 and an additional 100,000
shares of Common Stock on December 31, 2008 provided in each case that the
Consultant is an officer or director of the Company on such vesting date. The
Option shall be granted under the Company’s 2004 Amended and Restated Stock
Incentive Plan.
 
2.3          Expenses. During the term of Consultant's engagement hereunder, the
Company shall reimburse Consultant for all reasonable expenses incurred by
Consultant in connection with the performance of the Services hereunder in
accordance with the Company's regular reimbursement policies as in effect from
time to time and upon receipt of itemized vouchers or receipts therefor and such
other supporting information as the Company may reasonably require; provided
that all expenses exceeding $2,000 shall be subject to prior written approval of
the Company.
 
3.            Status of Consultant. Consultant is not and shall not be deemed to
be the legal agent or representative of the Company for any purpose whatsoever,
except as specifically provided for in this Agreement. The parties agree that
Consultant shall act as an independent contractor and Consultant shall not be an
employee of the Company under the meaning or application of any applicable law.
 
4.            Term and Termination.
 
4.1          Term. This Agreement shall be effective on the date of this
Agreement and shall continue until December 31, 2007 unless earlier terminated
as otherwise provided in this Agreement and may be extended only upon mutual
written agreement of both parties.
 
4.2          Termination by the Company. The Company may terminate this
Agreement at any time upon thirty (30) days prior written notice to Consultant. 
 
4.3          Termination for Default. Either party may, at its option, terminate
this Agreement upon notice to the other party if the other party has materially
breached any provision of this Agreement and has failed to cure said breach
within fifteen (15) days of written notice specifying the breach in reasonable
detail.
 
5.            General Provisions.
 
5.1          Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes all oral and written agreements and understandings relating
thereto.
 
-2-

--------------------------------------------------------------------------------


5.2          Modification/Waiver. No waiver, alteration, modification, or
cancellation of any of the provisions of this Agreement shall be binding unless
made in writing and signed by the Company. The Company’s failure at any time or
times to require performance of any provision hereof shall in no manner affect
its right at a later time to enforce such provision. No remedy referred to in
this Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to herein or otherwise available at law,
in equity or otherwise.
 
5.3          Assignment. This Agreement shall be binding upon, and inure to the
benefit of, the Company and the Consultant and their respective legal successors
and assigns. Consultant shall not assign any of its rights or delegate any of
its duties hereunder, in whole or in part, to any third party, without the prior
written consent of the Company.
 
5.4          Severability. If any of the provisions of this Agreement are
determined to be invalid, illegal, or unenforceable by a court of competent
jurisdiction, such provisions shall be severed from the Agreement, and the
remaining provisions shall remain in full force and effect; provided, however,
that with respect to any material provision so severed, the parties shall
negotiate in good faith to achieve the original intent of such provision.
 
5.5          Applicable law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to its principles of conflicts of laws. All litigation arising from or
relating to this Agreement shall be filed and prosecuted before any court of
competent subject matter jurisdiction in New York, New York. The parties hereby
consent to the jurisdiction of such courts over them, stipulate to the
convenience, efficiency and fairness of proceeding in such courts, and covenant
not to allege or assert the inconvenience, inefficiency or unfairness of
proceeding in such courts.
 
5.6          Notices. Any notices required or permitted under this Agreement
shall be in writing and shall be sufficiently given if (i) personally delivered,
(ii) sent by first class mail, proper postage pre-paid, or (iii) sent by
facsimile (to the Company at 212-832-7563 and to the Consultant at [Fax number].
Any such notice shall be addressed to the party entitled or required to receive
such notice at the addresses for the parties included in this Agreement or at
such other address as either party may specify from time-to-time by written
notice in accordance herewith. Any notices given hereunder shall be deemed to
have been received as of the date of actual receipt, or, if mailed, as of the
earlier of actual receipt or three (3) days after depositing in the mail or with
the courier service.
 
5.7          Counterparts. This Agreement may be executed by facsimile signature
and in counterparts, each of which shall be an original and all of which when
taken together shall constitute one and the same instrument.
 

        Vistula Communications Services, Inc.  
   
   
    By:   /s/ Rupert Galliers-Pratt  

--------------------------------------------------------------------------------

Rupert Galliers-Pratt   Chief Executive Officer

 
Accepted and Agreed:
 


By: /s/ Jack Early 
    Jack Early


 
-3-

--------------------------------------------------------------------------------

